  Case 2:19-cr-00056-JAW Document 55 Filed 04/09/20 Page 1 of 12             PageID #: 147

                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

      UNITED STATES OF AMERICA                 )
                                               )
                                               )
                                               )
      v.                                       )   DOCKET NO. 2:19-cr-56-JAW
                                               )
                                               )
                                               )
      RAFAEL LUGO                              )
                                               )
                                  Defendant    )


                      MOTION FOR COMPASSIONATE RELEASE
                                 18 U.S.C §3582


      NOW COMES the Defendant, by and through counsel, and hereby moves pursuant to
18 U.S.C. §3582 (c)(1)(A)(i) that this Court modify his sentence and immediately release him
to home confinement and a period of supervised release. In support of this motion, the
Defendant states the following:


      1.      On December 19, 2019, Defendant was sentenced to 41 months incarceration

with supervised release to follow.



      2.     Defendant is now incarcerated at the Metropolitan Detention Center (MDC) in

Brooklyn NY (a BOP facility). His projected release date is January 16, 2022.



      3.     The unprecedented threat of COVID-19 could not have been foreseen at

sentencing, and poses extraordinary risks to Lugo’s health. The virus thrives in densely

packed populations, and the MDC is ill-equipped to contain the pandemic and prevent

COVID-19 from infecting Lugo. His kidney problems make him him especially vulnerable to

the deadly risks of COVID-19. Allowing him to finish out his sentence at home is the prudent

response to the extraordinary and compelling circumstances created by the virus.

                                                                                               1
  Case 2:19-cr-00056-JAW Document 55 Filed 04/09/20 Page 2 of 12                PageID #: 148

       Attached for the Court’s consideration in connection with this motion are two

affidavits that generally address the increased public health risks from keeping at-risk

inmates incarcerated during the pandemic, see Affidavit of Dr. Brie Williams, attached as

Exhibit A, and see an affidavit that specifically addresses conditions at the MDC, Affidavit of

Dr. Jonathan Giftos, attached as Exhibit B.



       4.     The First Step Act (“FSA”) expressly permits Lugo to move this Court to reduce

his term of imprisonment and seek compassionate release. See 18 U.S.C. § 3583(c)(1)(A)(i).

Under normal circumstances, a defendant can seek recourse through the courts after either

(1) the BOP declines to file such a motion on his behalf; or (2) there has been of lapse of 30

days from the warden’s receipt of the defendant’s request, whichever is earlier. Id. On March

30, 2020, I transmitted Lugo’s request to the warden of MDC via email. Although the BOP

has yet to rule on the request (and thirty days have yet to pass), Lugo files this motion now in

light of the urgent nature of this matter. See discussion, infra.

       After exhausting the administrative process, “a court may then ‘reduce the term of

imprisonment’ after finding that ‘extraordinary and compelling reasons warrant such a

reduction’ and ‘such a reduction is consistent with applicable policy statements issued by the

Sentencing Commission.’” United States v. Ebbers, 2020 WL 91399, at 4, 02-CR-1144 (VEC)

(ECF No. 384) (S.D.N.Y. Jan. 8, 2020). “In making its decision, a court must also consider

“the [sentencing] factors set forth in section 3553(a) to the extent that they are applicable.””

Id. (quoting 18 U.S.C. § 3582(c)(1)(A)).

       While courts have noted that the Sentencing Commission’s applicable policy statement

on what constitutes “extraordinary and compelling reasons” to warrant a sentence reduction

is anachronistic because it has not been updated since passage of the FSA, they still continue

to be guided by the Sentencing Commission’s descriptions of “extraordinary and compelling

reason.” See, e.g., Ebbers, 2020 WL 91399, at 4 (S.D.N.Y. Jan. 8, 2020). However, the

                                                                                                   2
  Case 2:19-cr-00056-JAW Document 55 Filed 04/09/20 Page 3 of 12              PageID #: 149

Sentencing Commission’s statements do not constrain the court’s independent assessment of

whether “extraordinary and compelling” reasons warrant a sentence reduction in light of the

First Step Act’s amendments. United States v. Beck, 2019 WL 2716505, at 5–6 (M.D.N.C.

June 28, 2019); see also Ebbers, 2020 WL 91399, at 4. Indeed, “the district courts

themselves have the power to determine what constitute extraordinary and compelling

reasons for compassionate release.” United States v. Young, 2020 WL 1047815, at 6 (M.D.

Tenn. Mar. 4, 2020).



       5.     This Court need not and should not wait for Lugo to exhaust administrative

remedies under § 3582(c)(1)(A), as this will almost assuredly exacerbate an already

impending public health catastrophe in our jails and prisons, and pose a particular and real

danger to Lugo. See generally Washington v. Barr, 925 F.3d 109, 120–21 (2d Cir. 2019)

("[U]ndue delay, if it in fact results in catastrophic health consequences, could make

exhaustion futile.").

       Federal courts have found that they can hear applications prior to the expiration of 30

days (or the exhaustion of administrative remedies) if there is an emergency. See United

States v. Agustin Francisco Huneeus, No. 19 Cr. 10117 (IT), ECF Docket No. 642 (D. Mass.

Mar. 17, 2020) (granting defendant’s emergency motion based on COVID-19); see also United

States v. James Arberry, No. 15 Cr. 594 (JPO), ECF Docket No. 84 (S.D.N.Y. Nov. 12, 2019)

(hearing and granting emergency compassionate release application of prisoner with cancer).

This accords with general administrative law principles and the exception to administrative

exhaustion requirements in numerous statutory schemes. See, e.g., Hendricks v. Zenon, 993

F.2d 664, 672 (9th Cir. 1993) (waiving requirement to exhaust administrative remedies where

“exceptional circumstances of peculiar urgency are shown to exist”) (citing Granberry v.

Greer, 481 U.S. 129 (1987)); Washington v. Barr, 925 F.3d 109, 119 (2d Cir. 2019) (finding

that administrative exhaustion requirements can be waived if delay would cause irreparable

                                                                                                 3
  Case 2:19-cr-00056-JAW Document 55 Filed 04/09/20 Page 4 of 12                 PageID #: 150

injury); Maxwell v. New York Univ., 407 F. App’x 524, 527 (2d Cir. 2010) (same).

       “[A]pplication of the exhaustion doctrine is ‘intensely practical’” and should “be guided

by the policies underlying the exhaustion requirement.” Bowen v. City of New York, 476 U.S.

467, 484 (1986) (quoting Mathews v. Eldridge, 424 U.S. 319, 332 n.11 (1976)). Conducting

an “intensely practical” analysis of these policies in the context of the Social Security Act’s

exhaustion requirement, the Supreme Court held in Bowen that courts “should be especially

sensitive” to irreparable and severe medical harm resulting for blind adherence to a statutory

exhaustion requirement, particularly “where the Government seeks to require claimants to

exhaust administrative remedies merely to enable them to receive the procedure they should

have been afforded in the first place.” 476 U.S. at 484 (discussing 42 U.S.C. § 405(g)); see

also Rafeedie v. I.N.S., 880 F.2d 506 (D.C. Cir. 1989) (Ginsburg, J., concurring) (“As I see it,

a statutory exhaustion requirement, unless Congress explicitly declares otherwise, does not

impose an absolute, unwaivable limitation on judicial review; instead, it sets a condition that

may be excused when insistence on exhaustion would threaten grave harm to the party

seeking review and would not sensibly serve the purposes Congress envisioned in establishing

that condition.”).

       When coupled with the impending crisis, the unique exhaustion provision in

§ 3582(c)(1)(A) places Lugo’s case squarely within Bowen’s holding. Under § 3582(c)(1)(A),

exhaustion will “merely [ ] enable [Defendants] to receive the procedure they should have

been afforded in the first place”—it will simply advance by what could be a crucial thirty days

this Court’s consideration of Lugo’s motion for compassionate release. Bowen, 476 U.S. at

484. To wit, § 3582(c)(1)(A) provides that motions for compassionate release are to be

brought either by the “Director of the Bureau of Prisons, or upon motion of the defendant

after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf . . . .” 18 U.S.C. § 3582(c)(1)(A)

(emphasis added). In other words, § 3582(c)(1)(A)’s exhaustion requirement is not like other

                                                                                                   4
  Case 2:19-cr-00056-JAW Document 55 Filed 04/09/20 Page 5 of 12                PageID #: 151

statutory exhaustion requirements, which expressly deprive federal courts of jurisdiction to

hear disputes in the absence of exhaustion. Cf. Booth v. Churner, 532 U.S. 731, 736 (2001)

(failure to exhaust under the Prison Litigation Reform Act, 42 U.S.C. § 1997(e), means action

cannot be maintained in federal court because that provision explicitly provides that “[n]o

action shall be brought with respect to prison conditions under section 1983 of this title, or

any other Federal law, by a prisoner confined in any jail, prison, or other correctional facility

until such administrative remedies as are available are exhausted.” (emphasis added)).

       Rather, § 3582(c)(1)(A) merely controls who (the BOP or the Defendant) moves for

compassionate release before the Court, and when (now, or long after COVID-19 has already

swept through MDC).

       Congress’ desire to avoid blind adherence to this “exhaustion” requirement is

evidenced by the exception baked into § 3582(c)(1)(A), which provides that Defendants can

bypass exhaustion altogether if the warden fails to act on an administrative application for

compassionate release within 30 days. § 3582(c)(1)(A) (“[T]he court, upon motion of the

Director of the Bureau of Prisons, or upon motion of the defendant after the defendant has

fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant's behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant's facility, whichever is earlier . . . .” (emphasis added)). With

this provision, Congress implicitly recognized that the policies underlying compassionate

release are not furthered—and, indeed, actively frustrated—by excessive deference to

bureaucratic process. Congress’ concerns about delay are even more pronounced in the

current public health crisis.

       The policies underlying such requirements would not be furthered by strict adherence

in this instance. Giving the BOP time to decide administrative applications for compassionate

release predicated on COVID-19 concerns would not “afford the parties and the courts the

benefit of [the BOP’s] experience and expertise.” Salfi, 422 U.S. at 765. The BOP already has

                                                                                                    5
  Case 2:19-cr-00056-JAW Document 55 Filed 04/09/20 Page 6 of 12                  PageID #: 152

provided its “expert” input on such requests: its “COVID-19 Action Plan” lacks any

consideration whatsoever of compassionate release. See Federal Bureau of Prisons COVID-19

Action Plan, available at https://www.bop.gov/resources/news/20200313_covid-19.jsp. The

MDC Legal Department has confirmed to the Federal Defender in Brooklyn that it has no

institution-specific requirements for requesting compassionate release and no specific

procedure in place for compassionate release during this pandemic. Thus, it would be futile

to force defendants to exhaust their administrative remedies—at the cost of their health and,

potentially, their lives.

       As discussed below, it is only a matter of time before COVID-19 spreads in the prisons.

As one Court held on March 19th:

               The Court is glad to hear that there are currently no reported cases

               of COVID-19 at Maguire, but is unsure what that means if people

               are not being tested. And, as the [prison’s] management plan itself

               acknowledges, symptoms of COVID-19 can begin to appear 2-14

               days after exposure, so screening people based on observable

               symptoms is just a game of catch up. That’s why the Bay Area is on

               lockdown. We don’t know who’s infected. Accordingly, the

               government’s suggestion that Toledo should wait until there is a

               confirmed outbreak of COVID-19 in Maguire before seeking release,

               see ECF No. 113 at 6 (“If the situation with respect to COVID-19 at

               Maguire changes, Toledo is free to seek reconsideration of the issue

               at that point.”), is impractical. By then it may be too late. In the

               Matter of the Extradition of Alejandro Toledo Manrique, 2020 WL

               1307109, at *1, 19-MJ-71055 (MAG) (TSH) (N.D. Cal., Mar. 19,

               2020).

       With the speed and unpredictability of this pandemic in New York City—now the

                                                                                                  6
    Case 2:19-cr-00056-JAW Document 55 Filed 04/09/20 Page 7 of 12                PageID #: 153

epicenter of the pandemic—waiting even 30 days may be too late. Accordingly, this Court

should exercise jurisdiction over Lugo’s emergency motion for compassionate release and

dispense with the BOP requirements under 18 U.S.C. § 3582(c)(1)(A)(i).



       6.     The COVID-19 pandemic continues to roil New York City. As of April 4, 2020,

New York City had over 60,000 confirmed positive cases and 2,254 deaths. The number is

projected to double every few days, with the city deemed an “epicenter” of the crisis. 1 COVID-

19 is already sweeping through the City’s Jails and prisons as well. As of March 25, 2020, at

least 52 inmates and prison employees at Rikers Island and other City Jails had tested

positive for COVID-19. 2 Federal facilities are not immune: the BOP has confirmed at least

one inmate case and three staff cases at MDC Brooklyn and one inmate case at MCC New

York. 3 The numbers are likely higher, as testing is limited. See, e.g., In the Matter of the

Extradition of Manrique, 2020 WL 1307109, at 1 (N.D. Cal. Mar. 19, 2020) (expressing

concern about the infection rate within BOP facilities given that “people are not being

tested”). A number of other inmates are in isolation or quarantine at both MDC Brooklyn and

MCC New York.

       Conditions of confinement create an ideal environment for the transmission of highly

contagious diseases like COVID-19. See Affidavit of Dr. Brie Williams, at page 3 stating

“Because inmates live in close quarters, there is an extraordinarily high risk of accelerated

transmission of COVID-19 within jails and prisons. Inmates share small cells, eat together

and use the same bathrooms and sinks. . . . . They are not given tissues or sufficient hygiene

1
 Coronavirus in the U.S.: Latest Map and Case Count, The New York Times, available at
https://nyti.ms/2UIkCz4.
2
 Sydney Periera, Confirmed Coronavirus Cases Rise in New York Jails, Increasing Pressure to
Release People in Custody, available at https://gothamist.com/news/confirmed-coronavirus-cases-rise-
nyc-jails-increasing-pressure-release-people-custody.
3
 Federal Bureau of Prisons, COVID-19 Coronavirus, available at
https://www.bop.gov/coronavirus/index.jsp.

                                                                                                   7
     Case 2:19-cr-00056-JAW Document 55 Filed 04/09/20 Page 8 of 12                  PageID #: 154

supplies”; and Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical

Infectious Diseases 45(8):1047-1055, at

https://academic.oup.com/cid/article/45/8/1047/344842 (noting that in jails “[t]he

probability of transmission of potentially pathogenic organisms is increased by crowding,

delays in medical evaluation and treatment, rationed access to soap, water, and clean laundry,

[and] insufficient infection-control expertise”). BOP employees are complaining that they

lack masks and gloves, hand sanitizer, and even soap. 4 Pretrial detention centers—like

MDC—are even more imperiled, as detainees transit through weekly. Despite the general

lockdown in New York State, BOP continues to transport inmates to and from MDC and MCC

and has confirmed, on March 25, 2020, that it will not stop admitting new inmates. 5 This

exacerbates the risk of transmission. Though the BOP emphasizes that it screens inmates

before moving them, 6 as the Manrique Court put it: “the [BOP] management plan itself

acknowledges [that] symptoms of COVID-19 can begin to appear 2-14 days after exposure, so

screening people based on observable symptoms is just a game of catch up. . . . We don’t

know who’s infected.” Manrique, 2020 WL 1307109, at 1. 7



4
  Federal Prison Workers Say Conflicting Orders on Coronavirus Response is Putting Lives at Risk,
CBS News (March 19, 2020), available at https://www.cbsnews.com/news/coronavirus-prison-federal-
employees-say-conflicting-orders-putting-lives-at-risk-2020-03-19/; Danielle Ivory, ‘We Are Not a
Hospital’: A Prison Braces for the Coronavirus, N.Y. Times (Mar. 17, 2020), available at
https://www.nytimes.com/2020/03/17/us/coronavirusprisons-jails.html; Martin Kaste, Prisons and
Jails Worry About Becoming Coronavirus ‘Incubators.’” NPR (March 13, 2020),
https://www.npr.org/2020/03/13/815002735/prisons-and-jails-worry-about-becoming-coronavirus-
incubators.
5
  Luke Barr, Despite Coronavirus Warnings, Federal Bureau of Prisons Still Transporting Inmates:
Sources, ABC News (March 23, 2020), https://abcnews.go.com/Health/warnings-bureau-prisons-
transporting-inmates-sources/story?id=69747416%22;
6
    BOP Implementing Modified Operations, https://www.bop.gov/coronavirus/covid19_status.jsp
7
  In fact, according to information the BOP provided to the U.S. Marshals Service, the positive case at
MDC Brooklyn came from a new inmate who had left Rikers on March 16, 2020, was brought to MDC
Brooklyn that evening, and passed all of MDC Brooklyn’s screening tests. He became symptomatic
two days later and was sent to Lutheran Hospital for testing, and returned to the MDC Brooklyn to
await the results. Between March 16, 2020 and when the positive test result was received on March
21, 2020, this inmate had contact with many other inmates and with correctional officers.
                                                                                                       8
  Case 2:19-cr-00056-JAW Document 55 Filed 04/09/20 Page 9 of 12               PageID #: 155

         The MDC has disclosed to the Chief Judges of the Southern District of New York that

as of March 25, 2020, nearly one-third of its current population is high-risk within the CDC’s

definition (537 inmates), creating a powerful likelihood that the coronavirus will spread

throughout the facility, and particularly endanger the at-risk inmates. In the context of this

unprecedented and rapidly evolving emergency, the MDC is simply not equipped to provide

adequate medical attention to its detainees, let alone curb the spread of the virus. It has only

three doctors on staff to care for 1700 inmates, 537 of whom are at-risk. See Giftos Aff,

attached as Exhibit B. Indeed, as the Second Circuit recently observed, present information

about the COVID-19 epidemic and the MDC’s prior failings in 2019 to adequately protect

detainees and allow them access to counsel and their families following a fire and power

outages suggest that the virus’s impact will likely be “grave and enduring.” Fed. Defs. of New

York, Inc. v. Fed. Bureau of Prisons, No. 19-1778, 2020 WL 1320886, at 12 (2d Cir. Mar. 20,

2020).



         7.    Lugo is particularly vulnerable to COVID-19. This Sentencing Court imposed a

sentence of 41 months “to be imprisoned at Federal Medical Center Devens for treatment of

emergent health conditions” (see page 2 of the Judgment). These conditions included blood

in urine, kidney swelling and multiple bilateral kidney stones up to 8mm in size. Mr. Lugo’s

risk is heightened by the particular circumstances at MDC, which presents an ideal situation

for COVID-19 to spread. There is already one confirmed positive inmate, and several other

inmates are being monitored for symptoms. Mr. Lugo cannot practice regular hand hygiene,

and Mr. Lugo cannot effectively socially distance himself from other inmates as the CDC

cautions every person in the Unified States to do in order to stop COVID-19’s spread. These

are “extraordinary and compelling reasons” for his release. See Note 1(A) to U.S. Sentencing

Guideline § 1B1.13 (expressly recognizing that “other reasons” may exist for granting

compassionate release), see Note 1(D), § 1B1.13 Note 1(D) (recognizing that extraordinary and

                                                                                                   9
    Case 2:19-cr-00056-JAW Document 55 Filed 04/09/20 Page 10 of 12               PageID #: 156

compelling reasons exists “other than, or in combination with, the reasons described in

subdivisions (A) through (C).”). Here, Lugo’s high susceptibility to COVID-19 falls within the

purview of this catchall. Moreover, while § 1B1.13 provides helpful guidance for determining

what constitutes an extraordinary and compelling reason to warrant a sentence reduction, the

inquiry does not end there. Rather, district courts have the freedom to shape the contours of

what constitutes an extraordinary and compelling reason to warrant compassionate release.

Given the highly infectious nature of COVID-19, the inability in a facility like MDC to practice

any of the hygienic and social distancing techniques that the Center for Disease Control has

put in place to prevent rapid transmission, and the fact that Lugo suffers from ailments that

have already been identified as “high risk,” this Court should find that Lugo’s legitimate

medical risk is a sufficiently extraordinary and compelling basis for granting compassionate

release.

        Finally, in the last few days, other jails and prisons have already started to proactively

release elderly and sick inmates who are at high risk of infection, as well as releasing as many

nonviolent offenders as possible in an effort to reduce the incarcerated population and thus

reduce the risk of spread. For example, on March 25, 2020, New York City announced that it

would release 300 inmates from Rikers Island. 8 Approximately 1,700 inmates have been

released from Los Angeles County Jails, 9 and 1,000 inmates are to be released from New

Jersey jails. 10 Therefore, while COVID-19 remains an unprecedented emergency, many states

have recognized that they have a duty to flatten the curve inside incarcerated spaces.

        If released, Mr. Lugo can reside with his sister Annette Lugo, telephone: 207-740-

0009, who has confirmed that Mr. Lugo can reside with her if released. The address of her

residence is 202 Pine Street, Apt 2 Rear, Lewiston, Maine 04240. Mr. Lugo will receive


8
  https://www.cnbc.com/2020/03/24/coronavirus-new-york-city-to-release-300-
nonviolent-inmates-from-rikers-island.html
9
  https://www.dailynews.com/2020/03/24/l-a-county-releases-1700-inmates-from-jail-
early-to-prevent-coronavirus-outbreak-behind-bars/
10
   https://www.nytimes.com/2020/03/23/nyregion/coronavirus-nj-inmates-release.html
                                                                                                 10
 Case 2:19-cr-00056-JAW Document 55 Filed 04/09/20 Page 11 of 12             PageID #: 157

appropriate medical treatment at St. Mary’s Regional Medical Center in Lewiston through

Medicaid.



      8.     For the foregoing reasons, Lugo respectfully requests that the Court modify his

sentence under 18 U.S.C. § 3582(c)(1)(A)(i) and release him to home confinement.



      Dated at Portland, Maine this 6th day of April, 2020.


                                        /s/ Neale A. Duffett, Esq. – Bar #2328

  CLOUTIER, CONLEY & DUFFETT, P.A.
  465 Congress Street
  Portland, Maine 04101
  207-775-1515




                                                                                           11
 Case 2:19-cr-00056-JAW Document 55 Filed 04/09/20 Page 12 of 12                PageID #: 158


                             CERTIFICATE OF SERVICE


       I hereby certify that on April 6, 2020 I caused the forgoing to be filed with the Court
using the ECF system which will send a copy to:

   •   DONALD E. CLARK
       donald.clark@usdoj.gov,Melissa.Bubar@usdoj.gov,owen.colomb@usdoj.gov,kim.w
       oodward@usdoj.gov,caseview.ecf@usdoj.gov,USAME.ECF@usdoj.gov,peggy.mila
       shouskas@usdoj.gov
   •   MEGHAN E. CONNELLY
       meghan.connelly@usdoj.gov,grace.herrick@usdoj.gov,caseview.ecf@usdoj.gov,usa
       me.ecf@usdoj.gov
   •   NEALE A. DUFFETT
       fortiera@ccdpa.com
   •   DAVID B. JOYCE
       david.joyce@usdoj.gov,grace.herrick@usdoj.gov,caseview.ecf@usdoj.gov,usame.ec
       f@usdoj.gov


                                                 /s/ Neale A. Duffett, Esq. - Bar #2328




                                                                                                 12
